DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/22/22 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ruhl et al. (US 2013/0146644 A1) in view of Wagner et al. (US 2015/0288123 A1) and omnicalculator.com “https://www.omnicalculator.com/physics/wavelength”.
Regarding claim 1, Ruhl teaches:
A method of manufacturing a terminal-equipped electric wire, comprising: 
connecting a terminal fitting [connectors (16, 18, 20); 0046, 0053] to one end of an electric wire [cables (12, 14) which have a plurality of strands; 0046] in which a conductor is covered with a jacket [0046]; 
clamping a range of a predetermined length in a length direction at an intermediate portion of the electric wire with a pair of plate bodies [damping jaws (30, 32) clamp an intermediate part of the cables; figure 2], wherein the pair of plate bodies have surfaces that contact the electric wire, and the surfaces have a flat plate shape [see figure 2]; and 
performing an ultrasonic joining processing by applying an ultrasonic vibration to the conductor at the other end of the electric wire [the cables are ultrasonically welded in compression space (22); 0047, 0050].
Ruhl does not teach:
the conductor is exposed at the other end of the electric wire, and
wherein the ultrasonic vibration applied to the conductor exposed at the other end of the electric wire is transmitted as a longitudinal wave toward the one end of the electric wire to which the terminal fitting is connected, the longitudinal wave has one or more peaks where the vibration attains a maximum value and two or more nodes where the vibration attains a minimum value at each of the nodes, each of the one or more peaks is between adjacent nodes of the two or more nodes, and the predetermined length is equal to or longer than an interval between the adjacent nodes.
Concerning the exposed conductor:
Wagner teaches ultrasonic welding wires (104, 106, 108) wherein the exposed strands are welded; figure 2a. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to expose the strands of the Ruhl cables for welding because it is known to do so.  It also would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to remove the sheathing/insulation from the desired joining areas in order to facilitate the joining of the strands without the possibility of contamination/interference form the sheathing/insulation.   
Concerning the predetermined length: 
The examiner notes that it is well-known that ultrasonic welding typically is performed using 20-70kHz and that conductors are made of copper due its electrical/thermal properties.
Omni teaches that in the range of 20-70 kHz the wavelength of copper is from 230-65 mm or 115-32.5 mm from node to node.  
While Ruhl is silent as to the length of damping jaws (30, 32) he does teach the length between counter elements (48, 50) is distance (D), 10-50 mm; 0060, and in every figure the dampening jaws/elements are all about the same size; see figures 2, 3, and 5.
Since Ruhl is silent as to the length of the jaws and there has to be some length it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that 10-50 mm is a good starting point.  Additionally, one would go larger than 50 mm in order to increase the dampening and/or clamping effect.  Even so, a jaw with a length of about 50 mm would span from node to node when ultrasonic welding copper conductors at about 70kHz.
Regarding claim 2, Ruhl teaches.
when performing the ultrasonic joining processing by applying the ultrasonic vibration to the other end of the electric wire, spacing apart a plurality of the pair of plate bodies in the length direction at the intermediate portion of the electric wire [there may be two deflection devices; 0058, 0082; and figure 3].
Regarding claim 3, Ruhl does not teach:
clamping the electric wire with a clamping force which is set to be weaker than a force of plastic deformation of the jacket of the electric wire, and is such that the jacket is hardened by pressing with the plate bodies and a friction of the jacket against the conductor is increased.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a clamping force less than the force required for plastic deformation of the wire in order to not damage the wire but enough to dampen the vibrations in the wire.  In doing so, the increasing of friction intrinsically happen.  
Regarding claim 4, Ruhl teaches:
A method of damping an electric wire, comprising: 
clamping, by a pair of plate bodies, a range of a predetermined length in a length direction at an intermediate portion of an electric wire in which a conductor is covered with a jacket [damping jaws (30, 32) clamp an intermediate part of the cables; 0046, 0053,  and figure 2],  bodies, wherein the pair of plate bodies have surfaces that contact the electric wire, and the surfaces have a flat plate shape [see figure 2]; and 
performing an ultrasonic joining processing by applying an ultrasonic vibration to the conductor at an end portion of the electric wire [the cables are ultrasonically welded in compression space (22); 0047, 0050].
Ruhl does not teach:
the conductor is exposed at the end portion and 
wherein the ultrasonic vibration applied to the conductor exposed at the other end of the electric wire is transmitted as a longitudinal wave toward the one end of the electric wire to which the terminal fitting is connected, the longitudinal wave has one or more peaks where the vibration attains a maximum value and two or more nodes where the vibration attains a minimum value at each of the nodes, each of the one or more peaks is between adjacent nodes of the two or more nodes, and the predetermined length is equal to or longer than an interval between the adjacent nodes.
Concerning the exposed conductor:
Wagner teaches ultrasonic welding wires (104, 106, 108) wherein the exposed strands are welded; figure 2a. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to expose the strands of the Ruhl cables for welding because it is known to do so.  It also would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to remove the sheathing/insulation from the desired joining areas in order to facilitate the joining of the strands without the possibility of contamination/interference form the sheathing/insulation.   
Concerning the predetermined length: 
The examiner notes that it is well-known that ultrasonic welding typically is performed using 20-70kHz and that conductors are made of copper due its electrical/thermal properties.
Omni teaches that in the range of 20-70 kHz the wavelength of copper is from 230-65 mm or 115-32.5 mm from node to node.  
While Ruhl is silent as to the length of damping jaws (30, 32) he does teach the length between counter elements (48, 50) is distance (D), 10-50 mm; 0060, and in every figure the dampening jaws/elements are all about the same size; see figures 2, 3, and 5.
Since Ruhl is silent as to the length of the jaws and there has to be some length it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that 10-50 mm is a good starting point.  Additionally, one would go larger than 50 mm in order to increase the dampening and/or clamping effect.  Even so, a jaw with a length of about 50 mm would span from node to node when ultrasonic welding copper conductors at about 70kHz.     

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735